Case 2:20-cv-01490-JMA-ST Document 20-3 Filed 12/01/20 Page 1 of 2 PagelD #: 143

EXHIBIT 3

 
Division of Criminal

NEW
YORK
ot Hh

 

justice Services
May 7, 2020
Roy Gross
Suffolk County SPCA
PO Box 6100

Hauppauge, NY 11788
Dear Mr. Gross:

| am writing in response to the DCJS Acadis Portal personnel employment update
received from your agency on April 20, 2020. In said form you report to the Division of Criminal
Justice Services (Division) that Peace Officer Jennifer Pape ceases to serve your department
due to incompetence or misconduct pursuant to section 9 NYCRR Part 6056.2(h).

Accordingly, based on the aforementioned information, Officer Pape is no longer active
with your agency on the Central State Registry of Police Officers and Peace Officers effective
February 19, 2020.

Furthermore, in accordance with section 9 NYCRR 6056.4(d), a peace officer’s
certificate of completion attesting to the fulfillment of the training requirements set forth in
section 2.30 of the Criminal Procedure Law is deemed invalid when an officer ceases to serve
pursuant to subdivision (c)(4) or (5) of section 6056.4.

Consequently, please be advised Officer Pape’s peace officer basic training certification
has been invalidated effective immediately. Should a subsequent employer attempt to appoint
and register Officer Pape with the Division, that prospective employer shall be notified of the
regulatory reason Officer Pape ceased to be previously employed and the status of her basic
training certification.

To ensure Officer Pape is notified of her change in training certification status, please
provide the Division with her home mailing address within 48 hours of receiving this letter.
Please send the mailing address to the email address listed below.

Should you have any questions or concerns, please feel free to contact me at 518-485-
1092 or by email at stephanie.russell@dcis ny.gov.

Very truly yours,

Stephanie Russell
Criminal Justice Program Specialist

 

80 South Swan Street, Albany, New York 12210 | www.criminaljustice.ny.gov

PL_000001
